Fourth Court of Appeals
                                          San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-21-00310-CV

                     IN THE INTEREST OF J.K.N.G. and A.K.A.F.M., Children

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-PA-02080
                           Honorable Linda A. Rodriguez, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we AFFIRM the trial court’s order
terminating the parental rights of appellant, Jenna. 2 Because appellant, Jenna, is indigent, no costs
of this appeal are assessed.

         SIGNED March 9, 2022.


                                                           _____________________________
                                                           Luz Elena D. Chapa, Justice




1
 The Honorable Cynthia Marie Chapa is the presiding judge of the 288th Judicial District Court. The Honorable Linda
A. Rodriguez presided over the trial and signed the order of termination.
2
 To protect the identity of the minor children, we refer to appellant by a fictitious name and to the children, J.K.N.G.
and A.K.A.F.M., by their initials. See TEX. FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8.